Exhibit 10.2

 

Prudential Investment Management, Inc.

The Prudential Insurance Company of America

Pruco Life Insurance Company

United of Omaha Life Insurance Company

Prudential Retirement Insurance and Annuity Company

c/o Prudential Capital Group

2029 Century Park East, Suite 710

Los Angeles, CA 90067

 

May 25, 2012

 

LTC Properties, Inc.

2829 Townsgate Road, Suite 350

Westlake Village, California 91361

 

Re:                               Amendment to Amended and Restated Note
Purchase and Private Shelf Agreement

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Note Purchase and Private Shelf
Agreement, dated as of October 19, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Agreement”), by and between LTC
Properties, Inc., a Maryland corporation (the “Company”), and certain direct and
indirect Subsidiaries of the Company from time to time party to the Agreement as
Guarantors, on the one hand, and the Purchasers named therein, on the other
hand.  Capitalized terms used and not otherwise defined herein shall have the
meanings provided in the Agreement.

 

1.                                       Amendments.  Pursuant to the provisions
of Section 17 of the Agreement, and subject to the terms and conditions of this
letter agreement, the Purchasers hereby agree with the Company that the
Agreement is modified, as follows:

 

1.1                                 Sections 8.1(b), (c) and (d) are amended and
restated, as follows:

 

“(b)                           Series A-2 Notes.  On January 14, 2014 and on
each January 14 thereafter to and including January 14, 2018 the Company will
prepay $4,166,666.67 principal amount (or such lesser principal amount as shall
then be outstanding) of the Series A-2 Notes at par and without payment of the
Make-Whole Amount or any premium; provided that upon any partial prepayment of
the Series A-2 Notes pursuant to Section 8.2 or any partial purchase of
Series A-2 Notes pursuant to Section 8.5, the principal amount of each required
prepayment of the Series A-2 Notes becoming due under this Section 8.1 on and
after the date of such prepayment or purchase shall be reduced in the same
proportion as the aggregate unpaid principal amount of the Series A-2 Notes is
reduced as a result of such prepayment or purchase.

 

(c)                                  Series B Notes.  The Series B Notes shall
be subject to required prepayments set forth in the Notes of such Series,
provided that upon any partial prepayment of the Series B Notes pursuant to
Section 8.2 or any partial purchase of Series B Notes pursuant to Section 8.5,
the principal amount of each required prepayment of the Series B Notes becoming
due under this Section 8.1 on and after the date of such prepayment or purchase
shall be reduced in the same proportion as the aggregate unpaid principal amount
of the Series B Notes is reduced as a result of such prepayment or purchase.

 

--------------------------------------------------------------------------------


 

(d)                                 Shelf Notes.  Each Series of Shelf Notes
shall be subject to required prepayments, if any, set forth in the Notes of such
Series; provided that upon any partial prepayment of any Series of Shelf Notes
pursuant to Section 8.2 or any partial purchase of any Series of Shelf Notes
pursuant to Section 8.5, the principal amount of each required prepayment
thereof becoming due on and after the date of such partial prepayment or
purchase shall be reduced in the same proportion as the aggregate principal
amount of such Series of Shelf Notes is reduced as a result of such prepayment
or purchase.”

 

1.2                                 Section 9.4 is amended and restated, as
follows:

 

“9.4                         Payment of Taxes and Claims.  The Company and
Credit Parties will cause each of their respective tenants to duly pay and
discharge, all taxes, rates, assessments, fees, and governmental charges upon or
against it or its Property relating to such Property, that individually or
collectively would materially impair the value of such Property, and in each
case before the same become delinquent and before penalties accrue thereon,
unless and to the extent that the same are being contested in good faith and by
appropriate proceedings which prevent enforcement of the matter under contest
and adequate reserves are provided therefor.

 

The Company will, and will cause each of its Subsidiaries to, file all tax
returns required to be filed in any jurisdiction and to pay and discharge all
taxes shown to be due and payable on such returns and all other taxes,
assessments, governmental charges, or levies imposed on them or any of their
Properties, assets, income or franchises, to the extent the same have become due
and payable and before they have become delinquent and all claims for which sums
have become due and payable that have or might become a Lien on Properties or
assets of the Company or any Subsidiary, provided that neither the Company nor
any Subsidiary need pay any such tax, assessment, charge, levy or claim if
(i) the amount, applicability or validity thereof is contested by the Company or
such Subsidiary on a timely basis in good faith and in appropriate proceedings,
and the Company or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Subsidiary, or (ii) the
nonpayment of all such taxes, assessments, charges, levies and claims in the
aggregate could not reasonably be expected to have a Material Adverse Effect.”

 

1.3                                 Section 10.2(k) is amended to replace the
reference to “15%” therein with a reference to “20%”.

 

1.4                                 Section 10.2 is further amended to replace
the reference to “20%” appearing in the last paragraph of such Section with a
reference to “25%”.

 

1.5                                 Section 10.10(h) is amended and restated, as
follows:

 

“(h)                           Minimum Eligible Property NOI to Interest Expense
on Unsecured Debt.  As of the last day of each Rolling Period of the Company,
the Company shall not permit the ratio of Eligible Property NOI for such Rolling
Period to Interest Expense on Unsecured Debt for such Rolling Period to be less
than 2.25 to 1.00.”

 

1.6                                 Section 10.13 is amended and restated, as
follows:

 

“10.13           Terrorism Sanctions Regulations.  The Company will not and will
not permit any Affiliated Entity to (a) become an OFAC Listed Person, or
(b) have any investments in or engage in any dealings or transactions with any
Blocked Person.”

 

2

--------------------------------------------------------------------------------


 

1.7                                 The following language is added as a new
paragraph of Section 22.9, to immediately follow the existing initial paragraph
thereof:

 

“WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY, if an action or other proceeding is
brought in the State of California and if the above waiver of the right to a
trial by jury is not enforceable, the parties hereto agree that any and all
disputes or controversies of any nature between them concerning this Agreement
(including the Multiparty Guaranty), the Notes, the other Transaction Documents
and the matters contemplated hereby or thereby (each, a “Claim”), including any
and all questions of law or fact relating thereto, shall be determined by
judicial reference pursuant to the California Code of Civil Procedure
(“Reference”).  The parties shall select a single neutral referee, who shall be
a retired state or federal judge.  In the event that the parties cannot agree
upon a referee, the referee shall be appointed by the court.  The referee shall
report a statement of decision to the court.  Nothing in this paragraph shall
limit the right of any party at any time to exercise any self-help remedies,
foreclose against any collateral or obtain provisional remedies.  The Company
shall bear the fees and expenses of the referee unless the referee orders
otherwise.  The referee shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.”

 

2.                                       Limitation of Modifications.  The
amendments effected in this letter agreement shall be limited precisely as
written and shall not be deemed to be (a) an amendment, consent, waiver or other
modification of any other terms or conditions of the Agreement or any other
document related to the Agreement, or (b) a consent to any future amendment,
consent, waiver or other modification.  Except as expressly set forth in this
letter, the Agreement and the documents related to the Agreement shall continue
in full force and effect.

 

3.                                       Representations and Warranties.  The
Company hereby represents and warrants as follows:  (i) No Default or Event of
Default has occurred and is continuing; (ii) the Company’s execution, delivery
and performance of the Agreement, as modified by this letter agreement, have
been duly authorized by all necessary corporate and other action and do not and
will not require any registration with, consent or approval of, or notice to or
action by, any Person (including any Governmental Authority) in order to be
effective and enforceable; (iii) the Agreement, as modified by this letter
agreement, constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws of general application relating to or affecting the enforcement of
creditors’ rights or by general principles of equity; and (iv) each of the
representations and warranties set forth in Section 5 of the Agreement is true,
correct and complete as of the date hereof (except to the extent such
representations and warranties expressly relate to another date, in which case
such representations and warranties are true, correct and complete as of such
other date).

 

4.                                       Effectiveness.  This letter agreement
shall become effective on the date on which (i) the Purchasers shall have
received a fully executed counterpart of this letter from the Company and each
Guarantor, (ii) a corresponding amendment to the Credit Agreement shall have
been entered into and shall have become effective concurrently therewith or
prior thereto, and the Purchasers shall have received a copy thereof, certified
by a Responsible Officer as being a true, correct and complete copy thereof, and
(iii) the Company shall have paid Bingham McCutchen LLP its accrued and unpaid
legal fees and expenses, to the extent such fees and expenses have been
invoiced.

 

3

--------------------------------------------------------------------------------


 

5.                                       Miscellaneous.

 

(a)                                  This document may be executed in multiple
counterparts, which together shall constitute a single document.

 

(b)                                 This letter agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the internal laws of the State of New York, excluding choice-of-law principles
of the law of such state that would permit the application of the laws of a
jurisdiction other than such state.

 

[Remainder of the page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

If you are in agreement with the foregoing, please sign the enclosed counterpart
of this letter in the space indicated below and return it to the Purchasers at
the above address whereupon, subject to the conditions expressed herein, it
shall become a binding agreement between the Company, on the one hand, and the
Purchasers, on the other hand.

 

Sincerely,

 

PRUDENTIAL INVESTMENT MANAGEMENT, INC.

 

 

 

 

 

 

 

By:

/s/ Cornelia Cheng

 

Name:

Cornelia Cheng

 

Title:

Vice President

 

 

 

 

 

 

 

THE PRUDENTIAL INSURANCE COMPANY

 

OF AMERICA, as a holder of Series A-1 Notes and Series B Notes

 

 

 

 

 

 

 

By:

/s/ Cornelia Cheng

 

Name:

Cornelia Cheng

 

Title:

Vice President

 

 

 

 

 

 

 

PRUCO LIFE INSURANCE COMPANY, as a holder of Series A-2 Notes and Series B Notes

 

 

 

 

 

 

 

By:

/s/ Cornelia Cheng

 

Name:

Cornelia Cheng

 

Title:

Vice President

 

 

 

 

 

 

 

UNITED OF OMAHA LIFE INSURANCE

 

COMPANY, as a holder of Series A-2 Notes

 

 

 

 

By:

Prudential Private Placement Investors, L.P., asset manager

 

 

 

 

By:

Prudential Private Placement Investors, Inc., general partner

 

 

 

 

By:

/s/ Cornelia Cheng

 

Name:

Cornelia Cheng

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

PRUDENTIAL RETIREMENT INSURANCE

 

AND ANNUITY COMPANY, as a holder of Series B Notes

 

 

 

 

By:

Prudential Investment Management, Inc., as investment advisor

 

 

 

 

By:

/s/ Cornelia Cheng

 

Name:

Cornelia Cheng

 

Title:

Vice President

 

 

6

--------------------------------------------------------------------------------


 

Accepted and agreed to

 

as of the date first

 

appearing above:

 

 

 

THE COMPANY:

 

 

LTC PROPERTIES, INC.

 

 

 

 

By:

/s/ Wendy Simpson

 

Name:

Wendy Simpson

 

Title:

Chief Executive Officer and President

 

 

 

 

By:

/s/ Pamela J. Shelley-Kessler

 

Name:

Pamela J. Shelley-Kessler

 

Title:

Executive Vice President, Chief Financial Officer and Secretary

 

THE GUARANTORS:  Each of the undersigned Guarantors consents and agrees to the
amendments and other modifications effected in this letter agreement and the
transactions contemplated hereby, and reaffirms its obligations under the
Multiparty Guaranty and its waivers, as set forth in the Multiparty Guaranty, of
each and every one of the possible defenses to such obligations.  In addition,
each undersigned Guarantor reaffirms that its obligations under the Multiparty
Guaranty are separate and distinct from the Company’s obligations under the
Transaction Documents.

 

FLORIDA-LTC, INC.

 

LTC GP I, INC.

 

LTC-GARDNER, INC.

 

LTC-GRIFFIN, INC.

 

LTC-JONESBORO, INC.

 

 

 

 

By:

/s/ Wendy Simpson

 

Name:

Wendy Simpson

 

Title:

Chief Executive Officer and President

 

 

 

 

On behalf of each of the foregoing Guarantors

 

 

 

 

By:

/s/ Pamela J. Shelley-Kessler

 

Name:

Pamela J. Shelley-Kessler

 

Title:

Executive Vice President, Chief Financial Officer and Secretary

 

 

 

 

On behalf of each of the foregoing Guarantors

 

 

 

 

ALBUQUERQUE REAL ESTATE INVESTMENTS, INC.

 

 

 

 

By:

/s/ Clint Malin

 

Name:

Clint Malin

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

By:

/s/ Pamela J. Shelley-Kessler

 

Name:

Pamela J. Shelley-Kessler

 

Title:

Chief Financial Officer and Treasurer

 

 

--------------------------------------------------------------------------------


 

BEAUMONT REAL ESTATE INVESTMENTS, LP

 

 

 

 

By:

L-Tex GP, Inc., its General Partner

 

 

 

 

By:

/s/ Wendy Simpson

 

Name:

Wendy Simpson

 

Title:

Chief Executive Officer and President

 

 

 

 

By:

/s/ Pamela J. Shelley-Kessler

 

Name:

Pamela J. Shelley-Kessler

 

Title:

Executive Vice President, Chief Financial Officer and Corporate Secretary

 

 

 

 

LTC PARTNERS IX, L.P.

 

 

 

 

By:

LTC GP VI, Inc., its General Partner

 

 

 

 

By:

/s/ Wendy Simpson

 

Name:

Wendy Simpson

 

Title:

Chief Executive Officer and President

 

 

 

 

By:

/s/ Pamela J. Shelley-Kessler

 

Name:

Pamela J. Shelley-Kessler

 

Title:

Executive Vice President, Chief Financial Officer and Corporate Secretary

 

 

 

 

TEXAS-LTC LIMITED PARTNERSHIP

 

 

 

 

By

L-Tex GP, Inc., its General Partner

 

 

 

 

By:

/s/ Wendy Simpson

 

Name:

Wendy Simpson

 

Title:

Chief Executive Officer and President

 

 

 

 

By:

/s/ Pamela J. Shelley-Kessler

 

Name:

Pamela J. Shelley-Kessler

 

Title:

Executive Vice President, Chief Financial Officer and Corporate Secretary

 

 

--------------------------------------------------------------------------------


 

TEXAS-LTC WOODRIDGE LIMITED PARTNERSHIP

 

 

 

 

By

L-Tex GP, Inc., its General Partner

 

 

 

 

By:

/s/ Wendy Simpson

 

Name:

Wendy Simpson

 

Title:

Chief Executive Officer and President

 

 

 

 

By:

/s/ Pamela J. Shelley-Kessler

 

Name:

Pamela J. Shelley-Kessler

 

Title:

Executive Vice President, Chief Financial Officer and Corporate Secretary

 

 

 

NORTH CAROLINA REAL ESTATE INVESTMENTS, LLC

 

 

 

 

By

LTC-Dearfield, Inc., its Member

 

 

 

 

 

 

 

By:

/s/ Wendy Simpson

 

Name:

Wendy Simpson

 

Title:

Chief Executive Officer and President

 

 

 

 

By:

/s/ Pamela J. Shelley-Kessler

 

Name:

Pamela J. Shelley-Kessler

 

Title:

Executive Vice President, Chief Financial Officer and Corporate Secretary

 

 

 

 

By

LTC-Richmond, Inc., its Member

 

 

 

 

 

 

 

By:

/s/ Wendy Simpson

 

Name:

Wendy Simpson

 

Title:

Chief Executive Officer and President

 

 

 

 

By:

/s/ Pamela J. Shelley-Kessler

 

Name:

Pamela J. Shelley-Kessler

 

Title:

Executive Vice President, Chief Financial Officer and Corporate Secretary

 

 

--------------------------------------------------------------------------------